                Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF NEW YORK

 DEX MEDIA, INC. D/B/A DEXYP,

                            Petitioner,
      v.
                                                            Case No.: 19-cv-321
 COMMUNICATIONS WORKERS OF
 AMERICA, AFL-CIO,

                            Respondent.


                         PETITION TO VACATE ARBITRATION AWARD

           1.       This Petition is brought under Section 301 of the Labor Management Relations Act,

29 U.S.C. § 185, to vacate the Arbitrator’s Award and Opinion of Jay Nadelbach (“the Arbitrator”)

dated February 8, 2019, a true and accurate copy of which is attached as Exhibit 1. This Court has

subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. § 185. Venue is proper under 29

U.S.C. § 185 and 28 U.S.C. § 1391.

                                                  Facts

           2.       Petitioner Dex Media, Inc. doing business as DexYP (“the Company”) is a

Delaware corporation headquartered at 2200 West Airfield Drive, DFW Airport, Texas 75261.

           3.       The Company did business as Dex Media after it was formed by the merger of Dex

One Corporation and SuperMedia Inc. (“SuperMedia”) in 2013 and until acquiring YP Holdings

and its subsidiaries in 2017.

           4.       By its former name, Idearc Inc. (“Idearc”), SuperMedia was created in

November 2006 when Verizon Communications Inc. (“Verizon”) spun off its Verizon Information

Services (“VIS”) business. Idearc was renamed SuperMedia in 2010. VIS was created in 2000, in

conjunction with Bell Atlantic Corporation and GTE Corporation merging to form Verizon.



55402429v.2
              Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 2 of 18



         5.       Respondent Communications Workers of America, AFL-CIO (“the CWA”) is an

unincorporated association and a “labor organization” as defined by 29 U.S.C. § 152(5), which is

headquartered at 510 3rd Street NW, Washington, DC 20001.

         6.       The CWA operates through administrative “Districts” with jurisdiction over

particular states. At all relevant times: CWA District 1 has had jurisdiction over New York and

New Jersey, among other states; and CWA District 2-13 has had jurisdiction over Pennsylvania,

Maryland, and Virginia, among other states.

         7.       In 2002, VIS recognized the CWA as the exclusive bargaining agent for: a

bargaining unit consisting of positions at its Buffalo, New York sales office (“the Buffalo Unit”);

separate bargaining units consisting of positions at other sales offices in New York state (with the

Buffalo Unit, “the New York Units”); and separate bargaining units consisting of positions at

sales offices in Maryland, Virginia, Pennsylvania, and New Jersey (with the New York Units, “the

Card Check Units”).

         8.       During “off-table” negotiations, the CWA and VIS bargained a “model” first

contract for the Card Check Units. Each Card Check Unit then ratified that model first contract as

its first contract. That first contract for the Buffalo Unit had a term of February 9, 2003 to

October 8, 2005 as executed by Joseph Gimilaro on behalf of VIS on April 18, 2003 and Dennis

Trainor on behalf of the CWA on May 2, 2003 (“the First Contract”).

         9.       VIS and the CWA made a first successor “Agreement” for the Buffalo Unit, which

had a term of February 5, 2006 to October 4, 2008 as executed in March 2006 by Peter Konrad

(“Konrad”) on behalf of VIS and Patricia M. Telesco (“Telesco”) on behalf of the CWA (“the VIS

Successor Agreement”).




                                                 2
55402429v.2
              Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 3 of 18



         10.      Idearc and the CWA made a second successor “Agreement” for the Buffalo Unit,

which had a term of February 1, 2009 to October 15, 2011 as executed in February 2009 by

Elizabeth Dickson (“Dickson”) on behalf of Idearc and Telesco on behalf of the CWA (“the Idearc

Successor Agreement”).

         11.      The Arbitrator admitted the First Contract, the VIS Successor Agreement, and the

Idearc Successor Agreement (collectively, “the Predecessor Agreements”) respectively as

Company Exhibit 4, Company Exhibit 3, and Company Exhibit 2.

         12.      In August 2011, SuperMedia and the CWA made a “Memorandum of Agreement

— Performance Improvement Plan (PIP) Transition” that covered all of the Card Check Units and

was executed by Dickson, Telesco, and a second CWA representative (“the 2011 PIP MOA”), a

true and accurate copy of which is attached as Exhibit 2.

         13.      In June 2012, SuperMedia and the CWA made a successor Agreement that covered

the New York Units and specified that each bargaining unit remained a separate unit (“the 2012

New York Agreement”), a true and accurate copy of which is attached as Exhibit 3.

         14.      The 2012 New York Agreement had a term of May 7, 2012 to October 11, 2014 as

executed by Dickson and Telesco in June 2012 and was later extended by agreement of the parties

to October 2015.

         15.      The 2011 PIP MOA was referenced in the 2012 New York Agreement and

remained effective throughout the extended term of the 2012 New York Agreement.

         16.      Petitioner is an employer as defined by 29 U.S.C. § 152(2), and the employees of

the Buffalo Unit — as well as the employees of the other Card Check Units — are “employees in

and industry affecting commerce” within the meaning of 29 U.S.C. § 185(a).




                                                  3
55402429v.2
              Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 4 of 18



         17.      While doing business as Dex Media, the Company employed Andrea Mayer

(“Mayer”) in positions in the Buffalo Unit.

         18.      Throughout Mayer’s employment, both the 2012 New York Agreement and the

2011 PIP MOA remained effective for the Buffalo Unit.

         19.      The CWA filed a grievance over the termination of Mayer on August 12, 2015 (“the

Grievance”), a true and accurate copy of which is attached as Exhibit 4.

         20.      The Grievance was progressed through the initial steps of the contractual grievance

process in a timely manner and was then denied by the Company in a timely manner at the last

step of the contractual grievance process by letter dated November 3, 2015. A true and accurate

copy of that letter is attached as Exhibit 5.

         21.      Article 17.1 of the 2012 New York Agreement states: “In the event a grievance

involving the interpretation or application of any of the provisions of this Agreement is not

satisfactorily resolved following the grievance procedure, the Union must request that the matter

proceed to arbitration within sixty (60) calendar days following the company's final written reply.

Selection of the arbitrator and conduct of the arbitration shall be under the existing labor arbitration

rules of the American Arbitration Association unless mutually waived by the parties.”

         22.      The CWA demanded arbitration over the Grievance “as provided in Article 17.1”

of the 2012 New York Agreement by letter dated December 9, 2015. A true and accurate copy of

that letter is attached as Exhibit 6.

         23.      The hearing on the Grievance before the Arbitrator was held in Buffalo, New York

on March 20, August 15, and August 20, 2018.

         24.      The parties submitted post-hearing briefs on November 7, 2018, true and accurate

copies of which are attached as Exhibits 7-8.



                                                   4
55402429v.2
              Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 5 of 18



         25.      A true and accurate copy of the transcript of the hearing is attached as Exhibit 9.

The Arbitrator accepted into evidence forty exhibits: attached Exhibits 3-6 as Joint Exhibits 1-4;

attached Exhibit 2 as Company Exhibit 1; twenty-eight additional Company Exhibits, true and

accurate copies of which are attached as Exhibits 10-37; and seven Union Exhibits, true and

accurate copies of which are attached as Exhibits 38-44.

         26.      During the hearing, the parties stipulated that the following issue was before the

Arbitrator: “Did the Company have just cause to terminate the employment of the Grievant,

Andrea Mayer? If not what shall be the remedy?”

         27.      Article 16.1 of the 2012 New York Agreement provides: “A grievance is a

complaint involving the interpretation or application of any of the provisions of this Agreement or

a complaint that an employee or group of employees in the bargaining unit has been unfairly treated

or otherwise demoted, suspended or discharged without just cause.”

         28.      The Arbitrator’s Award and Opinion (“the Decision”) was received by the

Company on February 11, 2019. The “Award” section of the Decision states: “The grievance is

upheld. The Company did not have just cause to discharge the Grievant, Andrea Mayer. The

Grievant shall be reinstated to her position and made whole for her lost income and benefits, minus

interim earnings. This Award is final and binding. I shall retain jurisdiction, however, for the

limited purpose of resolving any issues that may arise with respect to the remedy herein.”

         29.      Article 17.2 of the 2012 New York Agreement states: “The decision of the

arbitrator shall be final and binding upon both parties, and shall not be subject to other legal

challenge. The arbitrator shall have no authority to add to, subtract from, or modify any provision

of this Agreement, nor to rule on any question except whether the Agreement has been violated

and if so to provide a remedy.”



                                                   5
55402429v.2
              Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 6 of 18



         30.      Article 16.4 of the 2012 New York Agreement states: “Grievances must be

presented within thirty (30) calendar days of the occurrence which gave rise to the grievance.

Notification of appeal shall be in writing at Steps 2 and 3 and shall set forth the act or occurrence

grieved, the name or names of employees aggrieved where practical, the contract provision alleged

to have been violated, if any, and the remedy requested.”

         31.      Article 17.4 of the 2012 New York Agreement states: “Cases involving discipline

or discharge of employees may not be submitted to arbitration or other legal challenge for

employees with less than twelve (12) months of service.”

         32.      Mayer’s “service date” was May 27, 2014, as reflected by Company Exhibit 18 and

explained by the unrebutted testimony of John Hancheck (“Hancheck”). A true and accurate copy

of Company Exhibit 18 is attached as Exhibit 27. As discussed in the Decision, Hancheck was an

HR Business Partner for the Buffalo Unit during Mayer’s employment and had held various

operations, sales, human resources, and labor relations roles during the prior twenty-plus years at

the Company and its various predecessors.

         33.      At all relevant times, employees in the Card Check Units have sold advertising in

“yellow pages” directories as well as “digital” advertising products and services. Although there

have been a variety of job titles, the sales employees can be divided into two groups: outside-sales

employees and inside-sales employees.

         34.      Mayer was first employed as an inside-sales employee, in the “telephone sales

representative” job title at a Company facility in Williamsville, New York.

         35.      As the Decision notes, Kelly Miller (“Miller”), Regional Vice President,

“interviewed” Mayer and “promoted” her to a “premise sales representative” position. Mayer then

began working in that outside-sales position beginning on October 19, 2014.



                                                  6
55402429v.2
              Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 7 of 18



         36.      As a premise sales representative, Mayer’s direct supervisor was Paul Colosimo

(“Colosimo”), who oversaw the outside-sales employees of the Buffalo Sales Office. Mayer was

one of approximately seven outside-sales employees at the Buffalo Sales Office. Colosimo

reported to Miller, who oversaw multiple sales offices and had jurisdiction over approximately

ninety-five outside-sales employees.

         37.      Mayer worked as a premise sales representative out of the Company’s

Williamsville facility until January 2015, when the Company closed its physical sales offices and

Mayer and the Company’s other outside-sales employees began working out of their homes or

other remote locations. Mayer resided in Lancaster, New York.

         38.      The Decision explains that Mayer’s “new job required her to work remotely, either

out of her home or other locations, to visit and meet with customers and potential customers, and

to sell yellow pages advertising and/or other digital advertising products. She was to handle

renewals for and also seek to sell new products to existing customers, and importantly, she was

required to solicit new customers and new business.”

         39.      The Company established annual revenue objectives or “quotas” for employees in

terms of a percentage of the prior year’s revenue, which served as the basis for the sales incentive

plan. Generally speaking, the plans always have included “buckets” for three types of sales: “new,”

money brought in from new customers; “increase,” money from a current customer greater than

what it spent the prior year; and “renewal,” money from a current advertiser equal or less than

what it had been spending. Based on what it wanted sales people to focus on selling, the Company

adjusted how much it pays for particular types of sales. As the Decision discusses, the Company

placed a focus on new business in 2015.




                                                  7
55402429v.2
              Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 8 of 18



         40.      Article 9 of the 2012 New York Agreement and each Predecessor Agreement

provides that the sales plan “will be implemented in conjunction with [Company] sales policies as

adjusted periodically” and that: “Management, in its sole judgment, will establish the objectives

and commission rates for every sales representative, taking into account such factors as growth

objectives, market conditions, product factors, job title and account assignment.”

         41.      A “Position Responsibilities” or “PR” policy had been issued by Idearc stating:

“This policy is effective May, 2009, and applies to all employees of Idearc Media LLC and

affiliated companies.” SuperMedia then issued a PR policy stating: “This policy is effective May,

2009 and has been revised as of September 8, 2010. This updated policy applied to all employees

of SuperMedia LLC and its affiliated companies.” While doing business as Dex Media, the

Company issued a PR policy stating: “This policy is effective May, 2009 and has been revised as

of September 8, 2010. This updated policy applied to all employees of Dex Media and its affiliated

companies.” These three PR policies were admitted into evidence as Company Exhibit 15, which

is attached as Exhibit 24.

         42.      Each version of the PR Policy states: “Position responsibilities are work-related

activities, actions or tasks that are required by the business and promote success. Each employee

is responsible for meeting the minimum responsibilities of their position as defined and

communicated by management. Minimum responsibilities may change from time to time at the

discretion of management to accommodate changes in business requirements. If an employee fails

to meet the responsibilities of their position, corrective action should be taken.”

         43.      Each version of the PR Policy also states: “Performance concerns should be

managed via the Performance Improvement Process (PIP).”




                                                  8
55402429v.2
              Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 9 of 18



         44.      Appendix B of the 2012 New York Agreement and each Predecessor Agreement

includes a “Memorandum of Understanding, Performance Improvement Plan for Sales

Representatives” (“the PIP MOU”) followed by a “Performance Improvement Plan for Sales

Representatives” (“the PIP”).

         45.      The undisputed evidence before the Arbitrator was that the PIP MOU and the PIP

were obtained by VIS during the “off-table” negotiations that led to the model first contract for the

Card Check Units, and that paragraph 4 of the PIP MOU reflected a mutual understanding that the

CWA would not be able to arbitrate a claim that a discharge in accordance with the PIP was without

just cause.

         46.      The relevant proposals passed during the 2002-2003 negotiations leading to the PIP

and the PIP MOU included in the model first contract were admitted as Company Exhibit 16,

which is attached as Exhibit 26.

         47.      Konrad — who participated in that bargaining — testified unrebutted that: VIS

explained the purpose of the language was ensuring that terminations in accordance with the PIP

could not be challenged for lacking just cause, and the CWA expressed an understanding “that if

somebody was terminated under the PIP it would be considered just cause.”

         48.      In each Agreement, the PIP set forth a process that could lead to the termination of

an employee for poor “sales results.” The PIP in each Agreement provided that premise and

telephone sales representatives “will be placed on a PIP” if neither an “achieving” standard nor

“peer group” standard is satisfied. Under the 2012 New York Agreement, the achieving standard

is satisfied by “100% cumulative quota attainment” over the prior twelve months, while the peer

group standard is based on a rank “by job title and office location” and satisfied if the employee is

“in the fourth (4th) quintile or higher of peer group.”



                                                   9
55402429v.2
          Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 10 of 18



         49.   Substantially the same PIP MOU was included in each Agreement. Paragraph 4 in

the First Contract’s PIP MOU references “cause” and “Article 5.1,” while the PIP MOU in each

subsequent Agreement references “just cause” and “Article 16.1.” The only other changes since

the First Contract had been to the name of the employer and the term of the agreement.

         50.   The PIP MOU included in the 2012 New York Agreement states in full:

               SuperMedia and Communications Workers of America (“CWA”) agree as follows:

               1.     Appended to this Memorandum is SuperMedia’s current policy regarding
                      Performance Improvement Plans (“PIP”).

               2.     SuperMedia will not, for the term of the contract, change the PIP policy, as
                      it relates to performance by Sales Representatives who have been in a
                      position 18 months of longer. SuperMedia may change the PIP policy as it
                      relates to performance by Sales Representatives who have been in a position
                      less than 18 month after providing the CWA with notice and a reasonable
                      opportunity to comment.

               3.     Employees who commence PIPs while in their probationary periods will
                      not be allowed to challenge discharge, demotion, or other discipline at
                      arbitration on in any other legal forum. For the purpose of the PIP policy,
                      probationary employees are those who are in their current position for less
                      than 18 months.

               4.     As to employees who have completed their probationary periods and are
                      placed in a PIP, the application of “just cause” referenced in Article 16.1
                      shall only be interpreted to mean that management applied the proper
                      process as set forth in the PIP policy. The Company retains the sole
                      responsibility to set standards of performance unless specified in the PIP
                      policy.

               5.     The parties acknowledge that there may be circumstances when the
                      Company may determine to demote rather to terminate employees who fail
                      PIPs. Therefore, in any arbitration in which the Union challenges the type
                      of discipline received by an employee for not meeting performance
                      standards, the Union shall not make any “disparate treatment” claim based
                      on SuperMedia’s treatment of other employees.

               This Memorandum of Understanding is effective May 7, 2012 and shall expire on
               October 11, 2014. The parties specifically agree that the terms and conditions set
               forth is [sic] this Memorandum of Understanding shall not survive the expiration
               of this Memorandum of Understanding unless agreed to by the parties in writing.


                                               10
55402429v.2
          Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 11 of 18



         51.   Mayer was always a “probationary employee” for “the purposes of the PIP Policy”

as defined by paragraph 3 of the PIP MOU; as the Decision notes, Mayer was “a short-term

employee who worked for the Company approximately fifteen (15) months only.”

         52.   The Company did not use the PIP process set forth in the 2012 New York

Agreement to discipline Mayer, who was never “placed in a PIP.”

         53.   The Decision notes that the Company had “suspended the use of the PIP” during

the relevant period in 2015, and explains that a “Performance Ranking Report (‘PPR’), a rolling

measure of an employee’s prior twenty-six pay period sales, was a component of the PIP process”

and “was not being generated.”

         54.   The unrebutted evidence before the Arbitrator was that the parties had never agreed

that the existence of the PIP process would limit the Company’s ability to utilize its PR policy to

progressively discipline employees for just cause.

         55.   The Decision notes that Dickson testified that “the Company never agreed that the

PIP would be the only methodology used to segment and discipline sales representatives for

performance issues” based on her “over forty (40) years experience in the industry” and

“familiarity with the Company iterations over the years [] as well as the various collective

bargaining agreement negotiated.” No evidence rebutted her testimony.

         56.   The Decision also notes that Dickson testified that the PR Policy and PIP were two

“distinct and separate tracts to monitor and, if necessary, discipline sales employees,” that (1) the

PR Policy dealt with “basic job activities (eg, properly pacing the work, meeting canvass

benchmarks, reporting sales activities, closing and uploading sales, and meeting other business

needs)” and (2) the PIP was “used for sales performance concerns and outcomes (eg, tracking sales

objectives and targets, performance results etc.).” No evidence rebutted her testimony.



                                                 11
55402429v.2
          Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 12 of 18



         57.   The parties’ agreements in effect throughout Mayer’s employment, specifically

paragraph 7 of the 2011 PIP MOA, provided that the PIP did not limit the Company’s “separate

right” to use “progressive discipline separate from the PIP process.”

         58.   Paragraph 7 of the 2011 PIP MOA provides in full: “The parties reaffirm that the

PIP establishes a standard process for performance improvement when a sales representative’s

performance consistently falls below the minimum performance standard. The parties further

acknowledge the company’s separate right to address a sales representative’s failure to perform

functions of the job that contribute to a failure to meet the performance standard through

progressive discipline separate from the PIP process. An example of such failure would be a

representative who does not meet the standard for new/non sales which is the direct result of the

representative’s repeated failure to schedule and/or keep new/non-customer appointments. It is not

the company’s intention to apply discipline outside the PIP process for sales performance that is

below a minimum standard when the representative is performing the required functions of his/her

job.”

         59.   The PR Policy always set forth a progressive discipline process, explaining that

“Step 1” was a “Written Warning,” “Step 2” was “Final Warning,” and: “If position

responsibilities are not met during the final warning period, additional corrective action may be

taken, up to and including, dismissal. If the responsibilities have been met, the supervisor may

discontinue the warning and advise the employee of their successful completion of the warning.”

         60.   On May 18, 2015, Mayer was issued a Written Warning under the PR Policy. As

the Decision notes, Mayer was “still behind on pacing and her overall sales activity was not

improving” and she “was not cold-calling and had not made a new sale in over thirty (30) days.”




                                                12
55402429v.2
          Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 13 of 18



         61.   The Arbitrator found that “the Company’s overriding concern in deciding to place

Mayer on a PR was her performance as it related to new sales,” noting testimony that “even top

performers (ie, those in the upper quintiles of the employee ranking system) could be placed on a

PR for the lack of new sales.”

         62.   The Decision does not dispute that the failure to sell new business was a reasonable

basis to be concerned that the employee is not performing the basic requirements of the job. Miller

testified that an employee who regularly calls on customers will sell new business, and that a

failure to sell new business invites an inspection of whether the employee is calling on customers.

Mayer testified that it is substantially easier to sell renewals without physically visiting a customer.

         63.   Hancheck testified unrebutted that the Company had prepared “boilerplate”

requirements for PR Plans, which could be amended by the manager but were not for Mayer.

         64.   The undisputed evidence was that selling new business was neither necessary nor

sufficient to satisfy the requirements of the PR Plan. Miller testified that Mayer was not fired for

the failure to sell to new advertisers, and that it was not a requirement of her PR plan. As the

Decision notes, Michael Moore — who was a former telephone sales representative in the Buffalo

Unit and former steward — testified that he had been placed on a PR Plan and “was not removed”

from it “even after obtaining five (5) new sales” because he “didn’t have enough phone time.”

         65.   The PR Plan required Mayer to identify ten “new business prospects” each day and

email the list to Colosimo each morning, provide Colosimo with an update of what was uncovered

during her presentations to clients every afternoon, report her activity each day in the Company’s

Salesforce platform, prepare for each prospect and call on the prospects while also handling

existing clients, and, each week, have four “unique second appointments with the decision maker”

and a total of fifteen appointments with new business prospects.



                                                  13
55402429v.2
          Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 14 of 18



         66.   The Decision does not dispute that Mayer could have satisfied the PR Plan if she

had just performed the basic requirements of the job. Miller and Hancheck each testified in detail

and unrebutted how the requirements of Mayer’s PR Plan were achievable regardless of an

employee’s sales skill.

         67.   During the Written Warning period, which ran through June 8, 2015, Colosimo

discussed with Mayer that she was not meeting the requirements. Company Exhibit 21, which is

attached as Exhibit 31, is a running record of Mayer’s PR Plan. It includes entries reflecting that,

on various days between May 20 and June 5, Colosimo told Mayer that “too much time has been

spent on researching leads as opposed to calling/walking in,” that “you don’t have any

appointments booked,” that she had to continue to handle existing advertisers and that they had

discussed “walking in on accounts that have not been responding,” and that he had “not received

any leads via email this week.”

         68.    On June 8, 2015, Colosimo explained to Mayer that she was being put on Final

Warning through July 6, 2015.

         69.   The Decision notes that the Written Warning “contained detailed, required sales

activities as well as a written warning,” and that the Company found Mayer was not “satisfying

the requirements” of the PR Plan and “therefore extended” the PR Plan and “issued a final

warning.”

         70.   The CWA did not file a grievance relating to the Written Warning or Final Warning

issued to Mayer within the thirty-day limitations period of Article 16.4.

         71.   The Company never agreed that the Arbitrator would have authority to resolve

whether the Written Warning or Final Warning issued to Mayer had violated any agreement.




                                                14
55402429v.2
          Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 15 of 18



         72.   The Company decided to fire Mayer at the end of the Final Warning period. She

went out on a leave on the last day of her Final Warning period, July 6, 2015, after the termination

decision had been made but before it was communicated to her. She applied for short-term

disability benefits and returned to work after that application was denied. The day she returned,

August 10, 2015, the termination decision was communicated to her.

         73.   The undisputed evidence before the Arbitrator was that Mayer failed to “come

close” to meeting the requirements of her PR Plan, during both the Written Warning and Final

Warning periods. Miller testified to that effect, and Mayer testified that Miller was correct. As the

Decision notes, Mayer “did not have, for example, a daily minimum of (10) new business prospects

identified nor did she communicate them.” Mayer specifically testified that she did not update her

records daily as required, and that she recalled emailing the required daily list of ten prospects “at

least once” but was otherwise not sure how many times she sent the list.

         74.   The Decision acknowledges that the Company fired Mayer upon concluding that

she “simply was not working” after “reviewing her recent activity and noting the very few

customer appointments that she had scheduled.” Prior to the termination decision, Miller reviewed

how often Mayer and her peers had called on customers during the first six months of 2015. As

the Decision notes, Miller discovered that there were “eleven (11) days when [Mayer] never even

saw one (1) client,” that “it was ‘very rare’ for [Mayer] to have appointment in the morning or

after 3:00 p.m.,” and that Mayer’s “peers averaged two hundred and forty-two (242) appointments

in the first six (6) months of 2015” while Mayer “had one hundred and twenty-five (125) only.”

Miller testified unrebutted that the peer with the second fewest appointments had 186 during the

first six months of 2015, almost 50% more than Mayer.




                                                 15
55402429v.2
          Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 16 of 18



         75.   The Decision does not challenge the Company’s conclusion that Mayer was not

calling on customer as the position required. During the grievance process, the CWA never

claimed that Mayer was making the calls and appointments that the position required. After

Mayer’s termination, Miller reviewed the mileage reimbursement report for Mayer and her peers.

Miller testified unrebutted that Mayer’s report looked good at the beginning of her time as a

premise sales representative but was predominantly for personal trips during the last couple months

of her employment. As the Decision notes, Miller discovered that Mayer’s peers were reimbursed

for more than 9,000 miles on average while Mayer was reimbursed for 4,600 miles, half of which

“was for personal use.” During the hearing, neither Mayer nor Moore attempted to claim that

Mayer was actually working.

         76.   The Arbitrator nonetheless concluded that the Company “should have utilized the

PIP, and not a PR plan,” that “the parties’ agreement that details PIP procedures to be followed in

cases of sales performance was violated,” and that therefore “the Company did not have just cause

to discharge the Grievant, Andrea Mayer.”

                                Grounds To Vacate The Award

         77.   Paragraphs 1 through 76 are incorporated by reference as if fully set forth herein.

         78.   To the extent that the Arbitrator based the Decision upon the Company’s decision

to place Mayer on a PR Plan and issue a Written Warning on May 18, 2015, the Arbitrator

exceeded his authority and dispensed his own brand of industrial justice. That Company decision

was not arbitrable under Article 17.4 of the 2012 New York Agreement because Mayer had “less

than twelve (12) months of service.” That Company decision also not arbitrable under Article 16.4

of the 2012 New York Agreement because the CWA did not present a relevant grievance “within

(30) calendar days of the occurrence which gave rise to the grievance.”



                                                16
55402429v.2
          Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 17 of 18



         79.   To the extent that the Arbitrator based the Decision upon the Company’s decision

to extend Mayer’s PR Plan and issue a Final Warning on June 8, 2015, the Arbitrator exceeded his

authority and dispensed his own brand of industrial justice. That Company decision was not

arbitrable under Article 16.4 of the 2012 New York Agreement because the CWA did not present

a relevant grievance “within (30) calendar days of the occurrence which gave rise to the

grievance.”

         80.   To the extent that the Arbitrator based the Decision upon paragraph 4 of the PIP

MOU, the Arbitrator exceeded his authority and dispensed his own brand of industrial justice.

Paragraph 4 of the PIP MOU addresses only “employees who have completed their probationary

periods and been placed in a PIP.” That contractual language could not apply to Mayer because

she had not completed her “probationary period” for “the purpose of the PIP policy” as defined by

paragraph 3 of the PIP MOU. That contractual language also could not apply to Mayer because

she had not been “placed in a PIP.”

         81.   To the extent that the Arbitrator based the Decision upon a theory that the Company

could not use the PR Policy to discipline Mayer because of the existence of the PIP, the Arbitrator

exceeded his authority and dispensed his own brand of industrial justice. The 2011 PIP MOA

recognizes “the company’s separate right to address a sales representative’s failure to perform

functions of the job that contribute to a failure to meet the performance standard through

progressive discipline separate from the PIP process” and specifies that an “example of such failure

would be a representative who does not meet the standard for new/non sales which is the direct

result of the representative’s repeated failure to schedule and/or keep new/non-customer

appointments.”




                                                17
55402429v.2
          Case 1:19-cv-00321-EAW Document 1 Filed 03/11/19 Page 18 of 18



         82.    In sum, the Decision must be vacated because it is contrary to Article 17.2 of the

2012 New York Agreement, which provides that: “The arbitrator shall have no authority to add to,

subtract from, or modify any provision of this Agreement, nor to rule on any question except

whether the Agreement has been violated and if so to provide a remedy.”

                                        Prayer for Relief

         WHEREFORE, Petitioner prays for relief against Respondent as follows:

         1.     An order vacating the Decision;

         2.     An order determining that Petitioner had just cause to terminate Mayer; and

         3.     Any further relief as the Court deems just and proper.



Dated: New York, New York
       March 11, 2019
                                              SEYFARTH SHAW LLP

                                              By: /s/ Howard M. Wexler
                                                  Howard M. Wexler
                                                  620 Eighth Avenue, 32nd Floor
                                                  New York, New York 10018
                                                  Tel.: (212) 218-5500
                                                  Fax: (212) 218-5526
                                                  hwexler@seyfarth.com

                                              Attorneys for Petitioner




                                                  18
55402429v.2
